DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Choi et al. (Large-scale synthesis of high-quality zeolite-templated carbons without depositing external carbon layers, 2015), Apte et al. (WO 91/15427 A1), and Tanaka et al. (US 2017/0259250 A1).
	Regarding claim 1, Choi et al. discloses a method for large-scale synthesis of a zeolite-templated carbon (ZTC), the method comprising the steps of: introducing a material comprising a zeolite to a plug flow reactor or a rotary tubular furnace and heating the material to a first temperature of 823°C; providing the material with a gas (Ar) and maintaining the temperature of the material of 823°C; introducing an organic carbon precursor (acetylene) while providing a gas to the zeolite for a first period of time such that carbon is deposited on the zeolite by chemical vapor deposition to produce a zeolite-carbon composite; treating the zeolite-carbon composite with an acid solution such that the zeolite is dissolved and the ZTC is obtained (see abstract; experimental methods; and results and discussion).
	Choi et al. fails to disclose or suggest a method comprising the steps of: introducing a bed material comprising a zeolite to a fluidized bed reactor and heating the bed material to a first temperature between 550 degrees Celsius (°C) and 800 °C; fluidizing the bed material with a fluidizing gas and maintaining the temperature of the bed material between 550 °C and 800 °C; introducing an 
Claims 2-11 depend on claim 1.
Regarding claim 12, Choi et al. discloses a method comprising the steps of: synthesizing a zeolite-carbon composite by chemical vapor deposition on the zeolite (see abstract; experimental methods; and results and discussion).
Apte et al. discloses a method for recovering a zeolite from a dissolved zeolite acid solution byproduct (see Abstract).
Tanaka et al. discloses a zeolite having a FAU structure (see paragraph 0100).
The closest prior art references fail to disclose or suggest a method for recovering a zeolite from a dissolved zeolite acid solution byproduct, the method comprising the steps of: synthesizing a zeolite-carbon composite by chemical vapor deposition on the zeolite, the zeolite having a FAU structure and a ratio of silicon to aluminum that is between 1 and 1.4, the zeolite-carbon composite comprising a ZTC on the zeolite; dissolving the zeolite with a fluorine-free acid solution to obtain the ZTC and produce the dissolved zeolite acid solution; neutralizing the dissolved zeolite acid solution with a base to precipitate an amorphous aluminosilicate; crystallizing the amorphous aluminosilicate to obtain the zeolite.
Claims 13-20 depend on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774